Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
Claim(s) 1-5, 7, 10-12, 14, 15, 17, 19-21, 23, 25, 27 and 32 are pending.  Claims 21, 23, 27, and 32 remain withdrawn. Claims 1-5, 7, 11, 12, 14, 15, 17, 19, 20, and 25 are hereby examined on the merits.

Previous Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 15, 17, 19, 20 and 25 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as lacking antecedence to Claim 1. The Claims appear to contain oligoethylene glycol moieties that are excluded in Claim 1, for example.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 10 of the remarks filed 07/30/2020. 
Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Oliogoethylene glycol still exists in the claims, see species that contains the formula
 -O[(-CH2-CH2-)O]3-, to which the terminal – is taken to be an alkyl of CH3. This moiety is found in other claims indicated as well. The rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al., "Strategy for ''Detoxification'' of a Cancer-Derived Histone Mutant Based on Mapping Its Interaction with the Methyltransferase PRC2," Journal of The American Chemical Society, 136(39): 13498-13501 (2014), from Applicants submitted IDS 03/06/2020.

XSAPSTGG, where X is entry 16, see Table 1 for example. This compounds read on the newly amended limitation of R in Claim 1, alkyloxyalkyl. Therefore, the invention is anticipated by the prior art.
 
Applicant’s Arguments
Applicant’s arguments are found on page(s) 10 of the remarks filed 07/30/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not considered persuasive to overcome the rejection. The amendments still read on the rejection as stated above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 1-5, 7, 11, 12, 14, 15, 17, 19, 20, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.

	The response filed 07/30/2020 has introduced NEW MATTER into the claims.  The newly added/amended Claim 1 recites alkyloxyalkyl.  The response did not specifically and adequately point out where support for newly amended claim could be found in the originally filed disclosure.
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).

The amended claims now recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in newly added/amended Claim 1, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Further, none of the species claimed meet the criteria of the instant amendment, supportive of the new rejection. Applicant is required to provide sufficient written .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 15, 17, 19, and 20 recites species that are dependent from Claim 1.  There is insufficient antecedent basis for this limitation in the claim for two reasons. (1) Some species contain oilgoethyleneglycol, which is specifically recited as being excluded. (2) The remaining species do not comport to the newly amended limitation of alkyloxyalky limitation of Claim 1.

Claims 12, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The instant claims do not further limit Claim 1, as they are broader and lack antecedence, as above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

This application contains Claim 32 drawn to an invention nonelected with traverse in the reply filed on 01/19/2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
 
Further, Applicants request that the lack of unity be removed is not convincing over the 
Gharakhanian reference for at least two reasons. In the first office action on the merits, another reference was applied which is qualified as prior art, and is maintained even with the current amendments. A second reason is that Applicants did not address the a priori lack of unity in response to the Restriction Requirement. For that reason alone, the restriction requirement could have been made final. Once unity of invention is properly applied, unity cannot be made, but rejoinder of methods may be appropriate as indicated in the restriction requirement made in the instant application.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654
	
	
/THOMAS S HEARD/Primary Examiner, Art Unit 1654